DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains a double period in the end.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,914,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the both deal with an inner pipe pulled within an outer pipe in an arcuate path beneath an obstacle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohde et al (United States Patent No. 7,976,243).
As to Claim 8, Rohde discloses a pulling apparatus for installing a product line using a casing along an underground arcuate path beneath an obstacle, comprising:
A casing pull head (Figure 10, #17, #21) connected to the casing (Figure 10, #9);
A product line pull head assembly (Figure 10, #25) connected to the product line (Figure 10, #5); and
A pull bracket (Figure 10, #23) connected to said product line pull head assembly (Figure 10, #25) and to said casing pull head sleeve frame (Figure 10, #21).
As to Claim 9, Rohde discloses the invention of Claim 4 (Refer to Claim 4 discussion). Rohde also discloses further comprising a cap (Figure 10, #26) connected to said pull bracket (Figure 10, #23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherrington (United States Patent No. 3,996,758) in view of McGillis (United States Patent Application Publication No. 2004/0184885).
As to Claim 1, Cherrington discloses a method for installing a product line (Figure 1, #10) using a casing (Figure 1, #20) along an underground arcuate path beneath an obstacle (Figure 1 shows the arcuate path below a water body), comprising the steps of: 
Installing the product line (Figures 1-7, #10) into the casing (Figures 1-7, #20) for enveloping the product line with the casing (The casing surrounds -i.e. envelopes- the product line); 
Installing the casing (Figures 1-7, #20) in tandem with (“Tandem” is defined as “one following or behind the other” according to Dictionary.com. Since the product line is installed following the casing, then it can be interpreted as in tandem) the product line (Figures 1-7, #10) into the underground arcuate path (Figure 1 shows the underground arcuate path below the water body). 
However, Cherrington is silent about pulling the casing and pulling the product line. McGillis discloses pulling a line within a bore beneath an obstacle (Paragraph 0014 states “A further object of the invention is to provide an improved method for trenchless installation accurately of underground pipe utilizing the speed of pulling in a product pipe along the line of a pilot pipe bore”). Cherrington and McGillis are analogous art because they are from the same field of endeavor (i.e. pipe installations). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to pull the casing in tandem with the product line into the underground arcuate path. The motivation would have been to simplify the installation of the product line by pulling it from one side to the 
As to Claim 2, Cherrington as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Cherrington as modified is silent about joining a second section of product line to a lagging end of the product line when the lagging end of the product line is nearly into the underground arcuate path; and pulling the second section of product line into the underground arcuate path. McGillis further discloses joining a second section of product line (Figure 9(e), #117. Paragraph 0050 states “Additional sections of product pipe 117 have been pulled in”) to a lagging end of the product line when the lagging end of the product line is nearly into the underground arcuate path (The rightmost section #117 can be interpreted as the lagging end of the product line and the next section attached thereto can be interpreted as the second section) and pulling the second section of product line into the underground arcuate path (Each section is pulled as Paragraph 0050 indicates). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to join a second section of product line to a lagging end of the product line when the lagging end of the product line is nearly into the underground arcuate path; and pulling the second section of product line into the underground arcuate path. The motivation would have been to provide a segmented product line for easier replacement of parts in case a segment gets damaged.
As to Claim 6, Cherrington discloses a method for installing an inner pipe comprising a product line (Figure 1, #10, #21, #23) using an outer pipe (Figure 1, #20, #22) along an underground arcuate path beneath an obstacle (Figure 1 shows an underground arcuate path below a water body), comprising the steps of: 
Housing the product line (Figure 1, #10, #21, #23) in the outer pipe (Figure 1, #20, #22. Elements #20 and #22 have larger diameters and the inner pipe #10, #21, #23 fits within them and are slid within them), wherein the outer pipe comprises a casing; 
Installing the casing (Figure 1, #20, #22) housing the inner pipe (Figure 1, #10, #21, #23) into the underground arcuate path (Figure 1 shows the underground arcuate path below a water body) for at least one third of the distance of the underground arcuate path Figure 1 shows that outer pipe #20, #22 covers at least one third of the distance of the path);
Installing the casing (Inner pipe #10, #21 #23) for the remainder of the underground arcuate path (Figure 1 shows inner pipe #10 covers the entire underground arcuate path so it covers the remainder of what the outer pipe didn’t cover).
However, Cherrington as modified is silent about connecting a second section of product line to the product line. McGillis discloses joining a second section of product line (Figure 9(e), #117. Paragraph 0050 states “Additional sections of product pipe 117 have been pulled in”) to an end of the product line (The rightmost section #117 can be interpreted as the lagging end of the product line and the next section attached thereto can be interpreted as the second section) and pulling the second section of product line into the underground arcuate path (Each section is pulled as Paragraph 0050 indicates). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to connect a second section of product line to the product line. The motivation would have been to provide a segmented product line for easier replacement of parts in case a segment gets damaged.
Furthermore, Cherrington as modified (See above paragraph) is silent about pulling the inner pipe and the casing. McGillis further discloses pulling a line within a bore beneath an obstacle (Paragraph 0014 states “A further object of the invention is to provide an improved method for trenchless installation accurately of underground pipe utilizing the speed of pulling in a product pipe along the line of a pilot pipe bore”). Cherrington and McGillis are analogous art because they are from the same field of endeavor (i.e. pipe installations). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to pull the casing housing the inner pipe into the underground arcuate path for at least one third of the distance of the underground arcuate path; pull casing for the remainder of the underground arcuate path. The motivation would have been to simplify the installation of the product line by pulling it from one side to the other below the entire arcuate path to ensure the delivery of contents within the product line from one side to the other. 
Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherrington (United States Patent No. 3,996,758) in view of McGillis (United States Patent Application Publication No. 2004/0184885); and further in view of Lee at al (United States Patent No. 7,878,270).
As to Claim 3, Cherrington as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Cherrington as modified is silent about further comprising the step of removing the casing from the underground arcuate path beneath the obstacle. Lee discloses the step of removing the casing from the underground arcuate path beneath the obstacle (Column 17, Lines 28-37 states “The intersecting borehole (24) may be provided with a casing or liner before the drilling of the intersecting component of the U-tube borehole (20) if potential collapse of the intersecting borehole (24) is a concern. If a casing or liner is provided, the distal portion of the directional section (34) of the intersecting borehole (24) should either be left without a casing or a liner or should be provided with a casing or liner which is constructed of a material which can easily be drilled through to facilitate completion of the borehole intersection (26)”. If the casing is drilled through then it is removed -i.e. destroyed-). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remove the casing from the underground arcuate path beneath the obstacle. The motivation would have been to leave the product line by itself.
As to Claim 4, Cherrington as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Cherrington as modified is silent about wherein said step of pulling the second section of product line into the underground arcuate path comprises pulling the casing, wherein the casing is in tandem with the product line and the second section of product line, and wherein the second section of product line is not installed inside the casing. Lee discloses a step of pulling a casing, wherein the casing is in tandem with the product line and the second section of product line, and wherein the second section of product line is not installed inside the casing (Column 17, Lines 28-37 states “The intersecting borehole (24) may be provided with a casing or liner before the drilling of the intersecting component of the U-tube borehole (20) if potential collapse of the intersecting borehole (24) is a concern. If a casing or liner is provided, the distal portion of the directional section (34) of the intersecting borehole (24) should either be left without a casing or a liner or should be provided with a casing or liner which is constructed of a material which can easily be drilled through to facilitate completion of the borehole intersection (26)”. If the casing is drilled through then it is removed -i.e. destroyed-). At the time of the effective filing date of 
As to Claim 5, Cherrington as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Cherrington as modified also teaches further comprising the step of removing the casing from the underground arcuate path beneath the obstacle (Lee: Column 17, Lines 28-37 states “The intersecting borehole (24) may be provided with a casing or liner before the drilling of the intersecting component of the U-tube borehole (20) if potential collapse of the intersecting borehole (24) is a concern. If a casing or liner is provided, the distal portion of the directional section (34) of the intersecting borehole (24) should either be left without a casing or a liner or should be provided with a casing or liner which is constructed of a material which can easily be drilled through to facilitate completion of the borehole intersection (26)”. If the casing is drilled through then it is removed -i.e. destroyed-).
As to Claim 7, Cherrington as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Cherrington as modified is silent about further comprising the step of removing the casing from the underground arcuate path beneath the obstacle. Lee discloses the step of removing the casing from the underground arcuate path beneath the obstacle (Column 17, Lines 28-37 states “The intersecting borehole (24) may be provided with a casing or liner before the drilling of the intersecting component of the U-tube borehole (20) if potential collapse of the intersecting borehole (24) is a concern. If a casing or liner is provided, the distal portion of the directional section (34) of the intersecting borehole (24) should either be left without a casing or a liner or should be provided with a casing or liner which is constructed of a material which can easily be drilled through to facilitate completion of the borehole intersection (26)”. If the casing is drilled through then it is removed -i.e. destroyed-). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to remove the casing from the underground arcuate path beneath the obstacle. The motivation would have been to leave the product line by itself.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/             Examiner, Art Unit 3678